Citation Nr: 0413563	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant's character of discharge for a period 
of service from March 1976 to June 1978 is a bar to VA 
benefits, other than those provided by 38 U.S.C.A. Chapter 
17, to include the questions of whether finality attached to 
an administrative decision entered in September 1996 and 
whether there was a clear and unmistakable error therein?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant served on active duty from March 30, 1976, to 
June 19, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
as to the character of the appellant's discharge from 
service.  

Pursuant to his request for an RO hearing, the appellant was 
scheduled to appear before RO personnel in May, June, and 
December 2002, but did not appear for any of those 
proceedings.  His representative in a November 2002 
communication to the RO indicated that the appellant desired 
a hearing before the Board.  It is noted that the appellant 
had previously requested a Board hearing in July 2002.  Thus, 
the appellant was scheduled for a Board hearing in 
Washington, DC, in April 2004.  He failed to appear.  In 
light of the foregoing, the Board deems the request for a 
hearing to have been withdrawn.  38 C.F.R. § 20.702(d) 
(2003).

For the reasons outlined below, a portion of this appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the appellant of any further action required on 
his part.


FINDING OF FACT

A September 1996 administrative decision finding that the 
appellant's other than honorable discharge from service was a 
bar to all VA benefits, excepting those under Chapter 17; was 
not preceded by notice to the appellant of the pending 
action, nor was he provided a requested hearing following his 
entry of a notice of disagreement.  




CONCLUSION OF LAW

A September 1996 administrative decision holding that the 
character of the appellant's discharge for a period of 
service from March 1976 to June 1978 was a bar to all VA 
benefits, excepting those under Chapter 17, is not final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.103, 3.104(a), 
3.105 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the appellant to 
the extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and its implementing regulations at this 
juncture is obviated.  

The issues herein addressed pertain to the finality of a 
September 1996 RO administrative decision as to the character 
of the appellant's discharge from service, and whether there 
was clear and unmistakable error (CUE) of law or fact 
therein.  The RO has determined that the appellant failed to 
appeal on a timely basis the September 1996 decision.  In 
addition, the RO conceded in March 2001 that he had not been 
afforded due process of law prior to entry of the September 
1996 action, although the July 2002 statement of the case 
appears to revive questions as to the finality of the 
September 1996 administrative decision and whether it 
entailed CUE.  The representative in December 2002 also 
advanced arguments squarely based on the issue of CUE in the 
prior action.  In light of the Board's responsibility to 
ascertain that it has jurisdiction over the subject matter 
presented in each and every case, Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), the Board first addresses 
whether the September 1996 decision is final.  All remaining 
matters are addressed in the Remand below.

In January 1996, the appellant initiated a claim of 
entitlement to service connection for left leg and ankle 
disorders.  Thereafter, the National Personnel Records Center 
provided VA evidence showing that the appellant had received 
an other than honorable discharge for his service from March 
1976 to June 1978.  The character of that discharge had not 
been upgraded by any reviewing authority.  

In May 1996, the RO advised the appellant by letter that it 
was continuing to process his claim and that he would be 
notified upon completion of its processing.  He was also 
therein requested to furnish any change in his mailing 
address.  That letter was returned to the RO by postal 
authorities as undeliverable.  

Received by the RO on July 12, 1996, was a statement from the 
appellant in which he reported a new address and also that he 
had received "the compensation letter {7-5-96}."  No RO 
letter bearing the date of July 5, 1996, is now of record.  

The next document of record is the RO's September 1996 
administrative decision finding that the appellant's other 
than honorable discharge from service from March 1976 to June 
1978 was a bar to all but Chapter 17 benefits from VA.  
Therein, it was noted, without elaboration, that "(d)ue 
process was given."  Notice of such action was then mailed 
to the appellant in October 1996, and he initiated an appeal 
in November 1996.  Prior to the RO's issuance of a statement 
of the case the appellant in February 1997 submitted a VA 
Form 1-9, Appeal to the Board of Veterans' Appeals, in which 
a Board hearing in Washington, DC, was requested.  

A statement of the case was furnished to the appellant in 
January 1999, noting in part that he had been sent a "due 
process" letter, dated July 5, 1996, regarding the RO's 
pending action as to his character of discharge.   The 
appellant submitted to the RO in August 1999 a VA Form 9, 
wherein he again requested a Board hearing.  That was 
followed by the filing in or about October 1999 of a CUE 
claim relating to the September 1996 administrative decision, 
and the RO's November 1999 mailing to the appellant notifying 
him that he had not timely perfected his appeal of the 
September 1996 action.  

An unsigned and undated note appears in the record, 
indicating that the due process letter of July 5, 1996, was 
not a part of the appellant's claims folder.  Such note is 
otherwise annotated, to the effect that a due process letter 
was to be sent to the appellant in anticipation of entry of 
another administrative decision as to his character of 
discharge.  That letter was mailed to the appellant in 
December 1999.  

Every claimant has certain rights.  Where the issue is the 
character of a claimant's discharge from service, there is a 
right to advance notice of pending action having potentially 
adverse effects and a right to be heard.  38 C.F.R. 
§ 3.103(a), (b); 38 C.F.R. § 3.105(c), (d).  Indeed, under VA 
Adjudication Procedure Manual, M21-1, Part IV, Para. 11.02, a 
claimant is specifically entitled to advance notice of a 
determination based on the character of his discharge.  In 
this instance, notwithstanding the appellant's reference to a 
VA letter of July 5, 1996, which purportedly contained notice 
of pending action by the RO as to the character of discharge 
issue and the appellant's right to have input in that 
determination, there simply is insufficient evidence to 
support the existence of such document, or evidence showing 
what precisely the appellant was told therein.  

Inasmuch as the appellant was not afforded due process of law 
in connection with the September 1996 administrative decision 
or the appeal thereof, as initiated by him in November 1996, 
finality did not attach to the September 1996 administrative 
determination.  As a result, an original claim as to the 
character of the appellant's discharge from service is 
presented by this appeal, de novo consideration of which is 
required by the RO on remand.  

The foregoing conclusion renders moot the issue as to whether 
there was CUE in the RO's administrative decision of 
September 1996, as well as the timeliness of appeal matter.  
See 38 C.F.R. § 3.105(a).  


ORDER

Finality did not attach to the September 1996 administrative 
decision.  


REMAND

On remand, there is presented for de novo review the issue of 
whether the appellant's other than honorable discharge from a 
period of service from March 1976 to June 1978 is a bar to 
all but Chapter 17 benefits from VA.  Prior to such 
consideration, however, further actions are needed so as to 
ensure full compliance with the VCAA.  In this regard, the 
record indicates that the RO never furnished the appellant 
notice of the VCAA other than through the statement of the 
case of July 2002.  Such does not comport with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2003), and is otherwise inconsistent with the body of 
jurisprudence interpretive thereof.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A question is also presented as to whether the 
VCCA notice provided to the appellant occurred outside the 
chronological sequence set forth in 38 U.S.C.A. §§ 5100, 5103 
and 38 C.F.R. § 3.159, and, if so, whether he has been 
prejudiced thereby.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the RO must notify the appellant 
what information and evidence are needed 
to substantiate his claim that the 
character of his discharge from a period 
of service from March 1976 to June 1978 
is not a bar to VA benefits other than 
those under Chapter 17.  The appellant 
must be notified what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the appellant to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining pertinent records provided that 
he provides sufficient identifying 
information and written authorization.  
The RO must also address the question of 
whether VA issued notice of the VCAA and 
its implementing regulations outside the 
chronological sequence set forth in the 
above-cited statutes and regulation, and, 
if so, whether the appellant has been 
prejudiced thereby.

2.  Thereafter, the RO should adjudicate 
de novo the issue whether the character 
of the appellant's discharge from service 
is a bar to VA benefits other than those 
under Chapter 17, based on all of the 
evidence of record and all governing 
legal authority, inclusive of  the VCAA.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



